Case: 12-15189    Date Filed: 09/13/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15189
                        Non-Argument Calendar
                      ________________________

                       Agency No. A096-205-221



ALEXANDRE VASILJEVICH SACHINSKI,
TATIANA VASILJEVNA SACHINKSKAIA,


                                                                     Petitioners,

                                  versus

US ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (September 13, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-15189     Date Filed: 09/13/2013   Page: 2 of 7


      Alexandre Sachinski and his wife, Tatiana Sachinskaia, citizens of Belarus,

petition for review of a decision affirming the denial of Sachinski’s application for

asylum. Initially, the immigration judge held an evidentiary hearing and denied

the Sachinskis’ application, but the Board of Immigration Appeals remanded for

the immigration judge to reconsider the petition. On remand, the immigration

judge considered additional documentary evidence; held a second evidentiary

hearing and accepted testimony from the Sachinskis and Ethan Burger, an alleged

expert about the political situation in Belarus; and again denied the Sachinskis’

application. The Board of Immigration Appeals concluded that the immigration

judge did not clearly err in finding Sachinski not credible and that the immigration

judge “acted within his authority in weighing the evidence,” including Burger’s

testimony. We deny the Sachinskis’ petition.

      We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1330 (11th Cir. 2011) (quoting

Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)). “To reverse [those]

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We

review the legal conclusions of the Board de novo. Id. at 1287 n.6. When the




                                          2
              Case: 12-15189      Date Filed: 09/13/2013   Page: 3 of 7


Board adopts the reasoning of the immigration judge, we also review the decision

of the immigration judge. Carrizo, 652 F.3d at 1330.

      Substantial evidence supports the finding that Sachinski was not credible,

and the Board and the immigration judge provided specific, cogent reasons to

support that finding. See id. at 1332. Sachinski gave vastly different accounts

about his political activities and persecution in Belarus during his second

evidentiary hearing in 2010 from the accounts he gave during his first hearing in

2005 and in his application for asylum. In 2010, Sachinski testified about being

associated with two political parties, sewing banners and distributing flyers, and

attending opposition meetings, but Sachinski had not mentioned any political

activities in his application and had testified in 2005 that he only sympathized with

the United Citizen Party. Sachinski testified in 2010 about being beaten by

members of the special police during an opposition rally in Minsk, but that directly

contradicted Sachinski’s testimony in 2005 that he had not been persecuted and his

statement in his application that he did not fear being tortured if he returned to

Belarus. And Sachinski’s recollection of details oddly improved with time. In

2005, Sachinski testified inconsistently that his alleged persecution began in 1995

and then in 1997, but in 2010, Sachinski testified in detail about how he had been

persecuted for the first time in 1996. Also, in 2005, Sachinski testified about

receiving anonymous telephone calls through 2000 at his home in Belarus and


                                           3
              Case: 12-15189     Date Filed: 09/13/2013    Page: 4 of 7


could not remember receiving a specific threat, but in 2010, Sachinski testified that

the calls ended in 2001 and that he had been told he would “end up in a ditch” if he

did not end his affiliation with those “bastards.” The Sachinskis blame the

inconsistencies and omissions on a lack of legal assistance in preparing their

application and “overly hostile” questioning during their first hearing at which they

appeared pro se. But the Sachinskis could have amended their petition with the

assistance of one of the five attorneys they retained before their first hearing. They

instead chose to appear pro se after retaining an attorney in California and

misrepresenting to the immigration judge that they had moved from North Carolina

to California. And they fail to mention any of the questions that allegedly

befuddled them. See generally Ali v. U.S. Att’y Gen., 643 F.3d 1324, 1330 (11th

Cir. 2011) (“Ali’s pattern of lies has forced him to take a position that lacks any

legal support.”). Notably, Sachinski was being questioned by the immigration

judge in 2005 when he testified inconsistently about what year his persecution

began and when he verified the statement in his application that he did not fear

being tortured if he were to return to Belarus. The Sachinskis’ explanations do not

“‘compel’ a reasonable fact finder” to credit Sachinski’s later testimony. See Chen

v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006).

      The Sachinskis argue that the Board and the immigration judge failed to

consider their corroborative evidence, particularly the testimony from Burger, but


                                          4
               Case: 12-15189     Date Filed: 09/13/2013    Page: 5 of 7


the Board and immigration judge gave “reasoned consideration” to all the

evidence. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir.

2009). The immigration judge stated that he considered “[a]ll evidence . . . even

[that he did] not specifically discuss[]” in his oral decision and that none of that

evidence “alleviate[d] . . . or change[d]” his finding that Sachinski’s testimony was

“incredible.” The Sachinskis challenge the little weight given to affidavits and

letters from their family and friends, but those documents were provided by

interested parties who were not subject to cross-examination. See Matter of H–L–

H & Z–Y–Z–, 25 I. & N. Dec. 209, 215 (BIA 2010). The Sachinskis argue that the

immigration judge improperly restricted Burger to testifying about country

conditions in Belarus, but Burger testified that his knowledge was based on stories

he had read sporadically on the internet and on affidavits prepared by the

Sachinskis and their daughter. See generally United States v. Frazier, 387 F.3d

1244, 1262–63 (11th Cir. 2004) (“Proffered expert testimony generally will not

help the trier of fact when it offers nothing more than what lawyers for the parties

can argue . . . .”). The Sachinskis also challenge the little weight given to Burger’s

testimony, but that testimony was cumulative of the information in the 2004, 2005,

2007, and 2009 Country Reports already in evidence.

      The Sachinskis argue that the record compels the conclusion that they

suffered past persecution and have a well-founded fear of future persecution, but


                                           5
               Case: 12-15189     Date Filed: 09/13/2013    Page: 6 of 7


we disagree. In 2005, the Sachinskis testified about acts of vandalism and

harassment that they assumed were connected to the political affiliations of a

journalist who was related to Sachinskaia by marriage, but in 2010, the Sachinskis

embellished their testimony about the incidents of vandalism and harassment and

attributed those and other, new incidents to political activities that were not

mentioned in the application or in their earlier testimonies. Because of the

weakness of the Sachinskis’ later testimonies, they had to provide corroborating

evidence. See Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

The evidence they submitted does not compel a finding that the Sachinskis

suffered past persecution or face future persecution. The Sachinskis submitted

affidavits and letters about their political activities and alleged persecution, but

those were prepared by family and friends who desired that the Sachinskis receive

asylum. See H–L–H & Z–Y–Z–, 25 I. & N. Dec. at 215. The Sachinskis also

submitted an excerpt of Sachinskaia’s medical records prepared in 1998 when she

was treated for facial abrasions and bruising, but those records do not reveal the

cause of her injuries. The Sachinskis rely on evidence in the Country Reports that

the Belarusian government restricts the rights of citizens, detain and mistreats

persons who organize and participate in opposition activities, and monitors the

travel of citizens, but this evidence does not suggest that the Sachinskis will be

“singled out for persecution on account of” Sachinski’s political opinion. See Al


                                           6
              Case: 12-15189     Date Filed: 09/13/2013    Page: 7 of 7


Najjar, 257 F.3d at 1287 (internal quotation marks and citation omitted).

Substantial evidence supports the finding of the Board and the immigration judge

that the Sachinskis failed to establish that they were eligible for asylum.

      We DENY the Sachinskis’ petition.




                                           7